Citation Nr: 0005953	
Decision Date: 03/06/00    Archive Date: 03/14/00

DOCKET NO.  98-11 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether the veteran's request for waiver of recovery of an 
overpayment of VA improved pension benefits in the amount of 
$2,299, was timely filed.

ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty February 1950 to April 
1955.  

This matter came before the Board of Veterans' Appeals 
(Board) from a May 1997 decision by the Committee on Waivers 
and Compromises (Committee) of the RO and Insurance Center in 
St. Paul, Minnesota.  A notice of disagreement was received 
by the RO in Winston-Salem, North Carolina in May 1998.  The 
statement of the case was issued by that RO in July 1998.  A 
substantive appeal was received in July 1998.  A hearing was 
scheduled before a member of the Board at the RO to take 
place in February 1999, but the veteran failed to appear for 
this hearing.


REMAND

A review of the record reveals that the veteran was awarded 
non-service connected pension by the RO by a December 1991 
decision.  The effective date of this award was September 1, 
1991.  At the time and thereafter the veteran reported that 
his income consisted solely of benefits received from the 
Social Security Administration (SSA).  In 1995 it was 
discovered that he had unreported income of $1,060 during 
1992, and ultimately, in June 1995, his pension benefits were 
retroactively terminated, creating the overpayment at issue.  

A review of a May 1997 Committee decision reveals that the 
veteran's request for a waiver of the $1,299 debt was denied 
as he had not filed his application for such waiver within 
180 days from the date of notification of this indebtedness 
(along with the right to request waiver and time limit) as 
mandated by 38 U.S.C.A. § 5302(a) and 38 C.F.R. § 1.963(b).  
According to the Committee the veteran was informed of the 
indebtedness by letter in July 1995 but a request for a 
waiver was not received until April 1997.  

The Board points out that neither the debt notification 
letter nor the veteran's original request for a waiver of the 
indebtedness is of record.  Governing regulations provide 
that when, during the course of review, it is determined that 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (1999).  In this case, since 
the timeliness of the veteran's request for waiver of the 
indebtedness is at issue, further evidence-specifically, 
copies of the debt notification letter (or other substantial 
proof that one was sent) and the veteran's request for 
waiver-should be associated with the record, and the claim 
considered in light of such evidence.  

Accordingly, this case is hereby REMANDED to the RO for the 
following action: 

1.  The RO should contact the RO and 
Insurance Center in St. Paul, Minnesota 
and request submission of a copy of the 
letter notifying the veteran of the debt 
in question and of his right to seek 
waiver (apparently dated in July 1995), 
or otherwise provide substantial proof 
that one was sent (e.g. if a computer 
printout indicates that a "Code 101" 
letter was sent to the veteran, the 
printout should be provided along with a 
"generic" copy of this letter as it 
existed in July 1995).  

The RO should also request the submission 
of a copy of the veteran's original 
request for waiver of this indebtedness 
(apparently dated in April 1997).  

2.  When the above action has been 
completed, the timeliness issue should be 
reevaluated.  In the event the 
determination remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be issued to 
the veteran and he should be afforded the 
applicable time period in which to 
respond before the claims folder is 
returned to the Board for completion of 
appellate review.

The purpose of this REMAND is to ensure that the record is 
complete, and it is not the Board's intent to imply whether 
the benefits requested should be granted or denied.  The 
veteran need take no action until otherwise notified, but he 
may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




